DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6, 7, 9, 10, 13, 14, 17, 18, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2, 4, 5, 8, 11, 12, 15, 16, 19, 20, and 23 depend on claim 1 and, therefore, are also rejected.
Regarding claims 1 and 10, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 3, 6, 7, 13, 14, 17, and 18, the phrase "for example", “i.e.” or “e.g.” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 3, 6, 7, 9, 10, 13, 14, 17, 18, and 21 include limitations in parenthesis which renders the claim indefinite because it is unclear whether the included term is part of the claimed invention.	
Regarding claims 18 and 21, both claims include the term “preferably” which renders the claim indefinite because it is unclear which limitation is to be met.
Claim 22 recites the limitation "said extracting, further exposing, and/or cleaning steps, and drying steps" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-23 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
The pending claims are allowable over the closest reference: Feller (US 2018/0243976).

Summary of claim 1:
A resin useful for the additive manufacturing of a flexible or elastic bioresorbable object, comprising or consisting essentially of:
(a) from 5 or 10 percent by weight to 80 or 90 percent by weight of (meth)acrylate terminated bioresorbable polyester oligomer;
(b) from 1 or 5 percent by weight to 50 or 70 percent by weight of non-reactive diluent;
(c) from 0.1 or 0.2 percent by weight to 2 or 4 percent by weight of photoinitiator;
(d) optionally, from 1 or 5 percent by weight to 40 or 50 percent by weight of reactive diluent;
(e) optionally, from 1 or 2 percent by weight to 40 or 50 percent by weight of filler; and
(f) optionally, from 1 or 2 percent by weight to 5 or 10 percent by weight of at least one additional cross-linking agent, such as trimethylolpropane trimethacrylate (TMPTMA).

Feller teaches a method for forming a three-dimensional object (abstract) for additive fabrication techniques (0003) that contains a biodegradable resin (0035) and a photoinitiator (0038).  However, Feller does not teach or fairly suggest the claimed resin wherein the composition contains the claimed (meth)acrylate terminated bioresorbable polyester oligomer and the claimed non-reactive diluents in the claimed concentrations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/           Primary Examiner, Art Unit 1763